Title: From Alexander Hamilton to the Editor of The Argus, [6 November 1795]
From: Hamilton, Alexander
To: Greenleaf, Thomas



[New York, November 6, 1795]

For the Minerva.
The Defence No. 22, if I recollect aright was sent you on Sunday last, accompanied with an intimation that the subsequent numbers would be transmitted with greater frequency, and requesting that their publication might be accelerated. You could be at no loss to conjecture the motive. Since that time, to facilitate dispatch, two other numbers have been sent you.
Instead of acceleration, your paper of the 5th inst. announces that you had resolved to delay the publication of No. 22 ’till Saturday—and to diminish in future by one half the place you had before allowed to these papers in your Gazette; the effect of which would be extremely to retard their progress.
This circumstance obliges me to change the channel of the publication and to recall the papers now in your hands, which you will accordingly deliver to the bearer.
You are at the same time requested to insert in your paper this explanation of the reason for the change. It will remain with the Public to judge, whether considering the general uniform complexion of your paper, and the numerous columns constantly devoted to views opposite to those of Camillus, it would really have been truly an “imposition,” to allow to that writer the full proportion of place which his performance requires and to have continued so far to give to your paper a little diversity of tint. And it will remain with you, by transcribing from other papers or not, to the extent of the six columns you mention to have destined for Camillus, to manifest whether this resolution was designed only to check his progress or to banish him entirely from your paper.

Camillus
November, 6th, 1795.

